DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 11 January 2022.  Applicant’s amendment on 11 January 2022 amended Claims 1, 7-9, 14, and 15.  Currently Claims 1-15 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained.  

Response to Arguments

Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 9-10 that “the pending claims implement any purported judicial exception with, or uses any purported judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  Claim refers to providing via a building event response processing system, building evacuation guidance.  Claim 1 refers to a particular machine, in the form of a building response processing system.  Claim 1 also refers particular 
The Examiner respectfully disagrees.
In response to the arguments the Examiner notes that for the processing system language, the claim encompasses the user manually analyzing reports regarding events in a building and determining a response for future events.  The mere nominal recitation of a generic processing system does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.
In direct response to the Applicant arguments the Examiner notes that the added limitations are not viewed to provide an improvement in the functioning of a computer or an improvement to other technology or technical field, and does not affect a particular treatment, an additional element effect.  With respect to a particular machine or manufacture that is argued to be integral, this is not clear with a level of specificity that the claim provides that the machine is anything other than a generic computer provided an analysis of data regarding planning for an  and additionally the data acquiring step required to use the rating do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity).  Additionally, it is not clear that the additional element applies or uses or uses the judicial exception in some other meaningful way beyond generally linking, because the processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the building event response that acquires the events in order to determine and provide a rated response). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.
Finally, the argument related to the mask and extinguisher are viewed as merely non-functional data as they are items as part of a list that are mere objects viewed as variables during the analysis, but are not viewed as integral to the claim that determines event response.  The problem the claimed invention is directed to answering the question based on gathered and analyzed information about the rating for the processing of an event.  This is not a technical or technological problem but is rather in the realm of event management and therefore an abstract idea.  The rejection is therefore maintained.

Applicant's arguments filed 11 January 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-15 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-15 is/are directed to the abstract idea of building event response that acquires the events in order to determine and provide a rated response.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-15) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-7) is/are directed to a method, claim(s) (15) is/ are directed to a storage medium, and claims(s) (8-14) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-15 recite(s) a mental process. Specifically, the independent claims 1 8 and 15 recite a mental process: as drafted, the claim recites the limitation of acquiring and performing a rating response which is a process that, under its broadest reasonable interpretation, covers performance 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data acquiring step required to use the rating do not add a meaningful 

The claim recites the additional element(s): that a processing system is used to perform the rating step.  The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the building event response that acquires the events in order to determine and provide a rated response). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): acquiring a current event and that a generic processing device performs the rating step. The acquiring step is recited at a high level of generality (i.e., as a general means of gathering data for use in the rating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processing system that performs the rating step is also recited at a high level of generality, and merely automates the rating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processing system). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-15 recite(s) acquiring of current event, and rating response processing which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for acquiring and rating which is the abstract idea steps of valuing an idea (the building event response that acquires the events in order to determine and provide a rated response) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. the building event response that acquires the events in order to determine and provide a rated response).  Using a computer to acquiring and performing the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining of the rating response for the event would clearly be to a mental activity that a company would go through in order to decide how to manage the response to certain events.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage monitored events:


The dependent claims do not remedy these deficiencies.

            Claims 2 and 9 recite limitations which further limit the claimed analysis of data.

Claims 6, 7, 13, and 14 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Metzler which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 3-5 and 10-12 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the rating for the processing of an event.  This is not a technical or technological problem but is rather in the realm of event management and therefore an abstract idea.

Step 2B


The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (WO 2020/088739 A1) (hereafter Metzler) in view of Martin et al. (EP2709054 A1) (hereafter Martin).

	Referring to Claim 1, Metzler teaches a building event response processing method comprising:

acquiring a current event occurring in a building area (see; pg. 3, par. 2-3 of Metzler teaches the monitoring of a facility using sensors to gather current even information).

performing a rating response processing for the event according to a decision tree model, wherein the decision tree model is built by setting respective pre-set rating response processing for each event based on at least feature attributes of the events, and the rating response processing comprises at least a first-level response processing for the event (see; pg. 23, par. 2 of Metzler teaches the determining of a rating of an event, using a pg. 4, par. 4 a decision tree, that utilizes pg. 3, par. 6-7 the determination of a state pattern related to pre-set ratings, where the pg. 14, par. 9 pre-set states indicate the actions to be triggered based on the determined state (i.e. critical (second state) or non-critical (first state)), and pg. 6, par. 11 – pg. 7 as well as a determined feature of the state (i.e. attributes of the event)).

Metzler does not explicitly disclose the following limitation, however,

Martin teaches wherein the rating response processing comprises the first-level response processing and a second-level response processing, the second-level response processing including providing, via a building event response processing system, building evacuation guidance comprising: notifying personnel of an escape path for occupants at a current position, an exit path for evacuation, a current position of safe escape equipment; wherein the safe escape equipment comprises a fire mask, a fire extinguisher, a fire hose, a safety sign, an emergency power supply, and/or an emergency lighting (see; pg. 2, par. 3 teaches the 

The Examiner notes that Metzler teaches similar to the instant application teaches facility surveillance system.  Specifically, Metzler discloses the use of sensors in a facility to monitor activity in order to determine anomalous states and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Martin teaches a method for assessing the risk associated with a building fire and provide management of the emergency and as it is comparable in certain respects to Metzler which facility surveillance system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Metzler discloses the use of sensors in a facility to monitor activity in order to determine anomalous states.  However, Metzler fails to disclose the rating response processing comprises the first-level response processing and a second-level response processing, the second-level response processing including providing, via a building event response processing system, building evacuation guidance comprising: notifying personnel of an escape path for occupants at a current position, an exit path for evacuation, a current position of safe escape equipment; wherein the safe escape equipment comprises a fire mask, a fire extinguisher, a fire hose, a safety sign, an emergency power supply, and/or an emergency lighting.

Martin discloses the rating response processing comprises the first-level response processing and a second-level response processing, the second-level response processing including providing, via a building event response processing system, building evacuation guidance comprising: notifying personnel of an escape path for occupants at a current position, an exit 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Metzler the rating response processing comprises the first-level response processing and a second-level response processing, the second-level response processing including providing, via a building event response processing system, building evacuation guidance comprising: notifying personnel of an escape path for occupants at a current position, an exit path for evacuation, a current position of safe escape equipment; wherein the safe escape equipment comprises a fire mask, a fire extinguisher, a fire hose, a safety sign, an emergency power supply, and/or an emergency lighting as taught by Martin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Metzler and Castor teach the collecting and analysis of data from sensors in order to determine activities in or around a facility and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Metzler in view of Martin teaches the method above, Metzler in view of Martin further discloses a method having the limitations of:

before performing a response processing of the rating response processing for the event, determining true existence of the event by using collected data information related to the event, and after determining that the event is not truly existed, skipping the performing the response processing (see; pg. 42, par. 5-8 of Metzler teaches upon determining a state using the state detector which provides if alert is a false alarm and learn from the experience).

and/or after performing a response processing of the rating response processing for the event, determining true existence of the event by using collected data information related to the event, and after determining that the event is truly existed, performing a next level response processing having a higher level than the response processing for the event (see; pg. 23, par. 2 of Metzler teaches determining the rating of an event a state and validating the issue and once validated trigger an appropriate action (i.e. higher level response)).


	Referring to Claim 5, see discussion of claim 1 above, while Metzler in view of Martin teaches the method above, Metzler further discloses a method having the limitations of:

the feature attribute of the event is defined according to a degree of hazard and/or urgency of the event, the event comprises an accident alarm, a natural disaster alarm, a public hazard behavior alarm, and a message alarm, and the accident alarm comprises a fire alarm, a smoke alarm, a flood alarm, and a device failure alarm (see; pg. 3, par. 5 of Metzler teaches the using sensor data to determination if an event is in a state is critical or non-critical and additionally, pg. 14, par. 9 determine a certainty level and state of criticality (i.e. degree of hazard), pg. 24, par. 2 the triggering of specific alarms based on the condition and alarm based on the state).


	Referring to Claim 6, see discussion of claim 1 above, while Metzler in view of Martin teaches the method above, Metzler further discloses a method having the limitations of:

the decision tree model is stored locally and/or in a cloud, and the information about the rating response processing for the event is stored locally and/or in the cloud (see; pg. 5, par. 8 of Metzler teaches the use of decision tree to determine the analysis regarding, pg. 23, par. 2 the rating of the event, and pg. 5, par. 9 storing the data in the cloud or in a server locally).


Referring to Claim 7, see discussion of claim 6 above, while Metzler in view of Martin teaches the method above, Metzler further discloses a method having the limitations of:

notifying a building property management staff of event information or sending the event information to a user terminal, wherein the user terminal comprises a mobile terminal and/or arranging personnel to process the event on site and/or marking and/or maintaining faulty equipment and/or transmitting the event information to a local or cloud server for storage (see; pg. 1l, par. 1 of Metzler teaches the transmitting to a computing unit, and utilizing a pg. 12, par. 2 mobile phone to get the transmitted data and additionally pg. 5, par. 9 storing the data in the cloud or in a server locally). 

the second-level response processing comprises: notifying event information within at least part of areas of a building and/or notifying an event processing department of the event information and/or arranging personnel to process the event on site (see; pg. 52, par. 5 of Metzler teaches the assigning of personnel to handle issues).

transmitting the event information to a local or cloud server for storage (see; pg. 5, par. 9 of Metzler teaches the transmitting of information to the cloud or internal server).


	Referring to Claim 8, Metzler in view of Martin teaches a building event response processing system.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

A processor (see; pg. 10, par. 4 of Metzler teaches a processor

a response processing module, implemented by the processor, connected to the event acquiring module and a decision tree model (see; pg. 5, par. 8 of Metzler teaches the use of decision tree to determine the analysis).


	Referring to Claim 9, see discussion of claim 8 above, while Metzler in view of Martin teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2, except for the following noted exception;

a true existence determining module, implemented by the processor, connected to the event acquiring module and the response processing module, and configured to (see; pg. 43, par. 2 of Metzler teaches a program to provide the training to determine if event is actual and classify each event, pg. 17, par. 6 which is completed using computer programming product (i.e. module)).

	
	Referring to Claim 12, see discussion of claim 8 above, while Metzler in view of Martin teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 13, see discussion of claim 8 above, while Metzler in view of Martin teaches the system above Claim 13 recites the same or similar limitations as those addressed above in claim 6, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 14, see discussion of claim 13 above, while Metzler in view of Martin teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 7, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 15, Metzler in view of Martin teaches a storage medium for storing an instruction, wherein when being executed, the instruction implements the building event response processing method according to claim 1 (see; pg. 6, par. 1 of Metzler teaches surveillance method for security and anomalous state of a facility).

	
	
Claims 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (WO 2020/088739 A1) (hereafter Metzler) in view of Martin et al. (EP2709054 A1) (hereafter Martin) in further view of Castor et al. (U.S. Patent Publication 2018/0054695 A1) (hereafter Castor).

	Referring to Claim 3, see discussion of claim 2 above, while Metzler teaches the method above, Metzler further discloses a method having the limitations of:

the data information comprises data information captured by a sensor arranged in the building area, and the sensor comprises an imaging sensor, an acoustic sensor, a temperature sensor, a smoke sensor, a light sensor, and a presence sensor (see; pg. 3, par. 2 of Metzler teaches sensor data that captures facility information includes video (i.e. imaging), sound (i.e. acoustic), temperature, smoke, infrared sensor (i.e. light), and motion sensor (i.e. motion).

Metzler does not explicitly disclose the following limitation, however,

Castor teaches humidity sensor, an indoor air quality sensor, a gunshot sensor (see; par. [0050] of Castor teaches the use of a humidity sensor, air quality sensor and gunshot sensor in order to monitor activity in a par. [0049] building).

The Examiner notes that Metzler teaches similar to the instant application teaches facility surveillance system.  Specifically, Metzler discloses the use of sensors in a facility to monitor activity in order to determine anomalous states and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Martin teaches a method for assessing the risk associated with a building fire and provide management of the emergency and as it is comparable in certain respects to Metzler which facility surveillance system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Castor teaches an electronic device detection and activity association in a facility and as it is comparable in certain respects to Metzler which facility surveillance system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Metzler and Martin discloses the use of sensors in a facility to monitor activity in order to determine anomalous states.  However, Metzler and Martin fails to disclose humidity sensor, an indoor air quality sensor, a gunshot sensor.

Castor discloses humidity sensor, an indoor air quality sensor, a gunshot sensor.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Metzler and Martin humidity sensor, an indoor air quality sensor, a gunshot sensor the claimed limitation as taught by Castor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 


	Referring to Claim 4, see discussion of claim 1 above, while Metzler in view of Martin teaches the method above, Metzler in view of Martin further discloses a method having the limitations of:

the current event is acquired through detection by a sensor arranged in the building area, and the sensor comprises an imaging sensor, an acoustic sensor, a temperature sensor, a humidity sensor, a smoke sensor, an indoor air quality sensor, a gunshot sensor, a light sensor, and a presence sensor (see; pg. 3, par. 2 of Metzler teaches sensor data that captures facility information includes video (i.e. imaging), sound (i.e. acoustic), temperature, smoke, infrared sensor (i.e. light), and motion sensor (i.e. motion).

Metzler in view of Martin does not explicitly disclose the following limitation, however,

Castor teaches humidity sensor, an indoor air quality sensor, a gunshot sensor (see; par. [0050] of Castor teaches the use of a humidity sensor, air quality sensor and gunshot sensor in order to monitor activity in a par. [0049] building).

The Examiner notes that Metzler teaches similar to the instant application teaches facility surveillance system.  Specifically, Metzler discloses the use of sensors in a facility to monitor activity in order to determine anomalous states and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Martin teaches a method for assessing the risk associated with a building fire and provide management of the emergency and as it is comparable in certain respects to Metzler which facility surveillance system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Castor teaches an electronic device detection and activity association in a 

Metzler and Martin discloses the use of sensors in a facility to monitor activity in order to determine anomalous states.  However, Metzler and Martin fails to disclose humidity sensor, an indoor air quality sensor, a gunshot sensor.

Castor discloses humidity sensor, an indoor air quality sensor, a gunshot sensor.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Metzler and Martin humidity sensor, an indoor air quality sensor, a gunshot sensor as taught by Castor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Metzler, Martin and Castor teach the collecting and analysis of data from sensors in order to determine activities in or around a facility and they do not contradict or diminish the other alone or when combined.


Referring to Claim 10, see discussion of claim 9 above, while Metzler in view ow Martin teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 11, see discussion of claim 8 above, while Metzler in view of Martin teaches the system above Claim 11 recites the same or similar limitations as those addressed .

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Beloglazov et al. (U.S. Patent Publication 2017/0178013 A1) discloses an augmented reality recommendation in emergency situations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.S.S/Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623